Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on October 26, 2021 has been considered.

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Craig Plastrik during a telephone interview on November 29, 2021.

The application has been amended as follows:
      	In the abstract:
A trigger method for triggering a measurement device on a signal pattern in a signal is provided. The trigger method comprises the steps of receiving the signal pattern, receiving the signal, [[and]] computing a first cross-correlation of the signal pattern and the signal, and triggering the measuring device, based upon the first cross-correlation.

In the claims:

receiving the signal by the measuring device;
computing, by the measuring device, a first cross-correlation of the signal pattern and the signal;
triggering [[, by]] the measuring device, based upon the first cross-correlation;
interpolating, by the measuring device, the signal pattern and at least a section of the signal correlating with the signal pattern;
computing, by the measuring device, a second cross-correlation of the interpolated signal pattern and the interpolated at least one signal section;
using, by the measuring device, a respective peak of the second cross-correlation to increase inter-sample accuracy;
defining, by the measuring device, a threshold of trigger;
determining, by the measuring device, at least one cluster over the threshold;
determining, by the measuring device, a respective maximum trigger point for each of the at least one cluster; and
outputting, by the measuring device, a vector of trigger points that comprises a respective sample of the respective maximum trigger point for each of the at least one cluster.

20. (Currently Amended) A measurement device comprising:
a processor configured to trigger on a signal pattern in a signal; and
wherein the processor is configured to receive the signal,

wherein the processor is configured to interpolate the signal pattern and at least a section of the signal correlating with the signal pattern,
wherein the processor is configured to compute a second cross-correlation of the interpolated signal pattern and the interpolated at least one signal section,
wherein the processor is configured to use a respective peak of the second cross-correlation to increase inter-sample accuracy,
wherein the processor is configured to define a threshold of trigger;
wherein the processor is configured to determine at least one cluster over the threshold;
wherein the processor is configured to determine a respective maximum trigger point for each of the at least one cluster; and
wherein the processor is configured to output a vector of trigger points which comprises a respective sample of the respective maximum trigger point for each of the at least one cluster.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
	The combination as claimed wherein a trigger method and measurement device comprises determining at least one cluster over the threshold, and outputting a vector of trigger points which comprises a respective sample of the respective maximum trigger point for each of the at least one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        November 29, 2021